Title: 3d.
From: Adams, John Quincy
To: 


       The weather continues extreme cold. The river is fast as low as this Town, and many persons have this day cross’d it upon the ice. Townsend set out to go with me this evening to Mrs. Emery’s; but would not go in when he found there was company there. It was Judge Greenleaf s family. We play’d at cards and backgammon as usual; and between ten and eleven, I came home. Miss Prince, is not handsome, but sociable: she is generally called sensible and very agreeable; but I have imbibed an unaccountable prejudice unfavourable to her, from the appearance of her person and manners: perhaps I ought not to commit such a weakness to writing; but indeed it is a weakness from which I believe very few persons can boast of being free. Miss Derby is handsome: but her beauty is stern and forbidding: she is reserved and unsociable: her manners are not wholly exempt from the appearance of pride. But the effects of this passion, and of modest diffidence, so different from it, are similar in appearance, and when the causes of conduct, may be various the most favourable construction is always the best. The Miss Greenleaf’s ——.
      